Order entered September 3, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00054-CV

                           FATIMA DOLORES RODAS, Appellant

                                               V.

                     LA MADELEINE OF TEXAS, INC., ET AL., Appellees

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 10-04672

                                           ORDER
       We GRANT appellees’ August 20, 2014 motion for leave to file a sur-reply brief.

Appellees shall file their sur-reply brief by September 10, 2014. No further briefing in this case

will be permitted.


                                                      /s/   ADA BROWN
                                                            JUSTICE